Citation Nr: 0016400	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  95-35 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
April 1946.  He was a prisoner of war of the German 
government from December 1944 to April 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1995 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA) denying service 
connection for heart disease.

A hearing was held before an RO hearing officer in December 
1995.  A transcript of the hearing is of record.

FINDING OF FACT

Ischemic heart disease is currently manifested, and the 
veteran has reported having had edema of the lower 
extremities during captivity as a prisoner of war.

CONCLUSION OF LAW

Ischemic heart disease is presumed to have been incurred in 
wartime service.  38 U.S.C.A. §§ 1101, 1113, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

An examination was performed in January 1946 for service 
separation.  The cardiovascular system was evaluated as 
normal; blood pressure was 122/70; there were no complaints 
or findings of edema of the knees or ankles.  Service medical 
records are negative for clinical documentation of heart 
disease.

A VA general medical examination was performed in August 
1950.  The cardiovascular system was reported to be normal.  

Received in June 1991 was a VA report of a former POW medical 
history obtained from the veteran.  He denied having acquired 
beriberi or having experienced swelling of the legs and/or 
feet during captivity.  A VA general medical examination was 
performed in October 1991 in connection with a POW protocol.  
The veteran related that he had episodes of unstable angina, 
which were relieved with medications.  Clinical findings were 
recorded.  Heart disease was not listed among the diagnoses.

A hearing was held before an RO hearing officer in December 
1995.  In testimony, the veteran attributed his current heart 
disease to POW experiences.  He related that, as a POW, he 
had a very poor diet, consisting primarily of coffee, barley, 
black bread, and barley soup containing turnips.  He stated 
that he worked long hours, cutting down trees.  He reported 
that he lost 25 to 30 pounds; that he became very weak; that 
he suffered dysentery and diarrhea; and that he developed 
swelling of the knees and ankles.  He indicated that it took 
at least six months for ankle and knee swelling to resolve 
after he was repatriated and put on an adequate diet.  He 
remarked that he had suffered a heart attack about six or 
seven years before.

Received in December 1995 were reports of the veteran's 
treatment in March 1993 at Temple University Hospital.  They 
reflect that the veteran was admitted complaining of chest 
pain.  He indicated that he had first been evaluated for 
heart trouble about four to five years before.  Currently, 
some cardiac irregularities were noted on 
electrocardiographic testing; a Thallium stress test showed 
cardiac ischemia.  Cardiac catheterization was performed, and 
it was concluded that the veteran had mild coronary 
atherosclerosis with no significant obstructive disease.  The 
primary diagnosis at discharge from the hospital was atypical 
chest pain, ruled out myocardial infarction.  

Received from the National Archives and Records 
Administration were copies of World War II documents from the 
Provost Marshal's office with respect to American prisoners 
of war.  They indicate the veteran's status as a POW of the 
German government.  Also added to the record were reports of 
the Surgeon General's office received from the National 
Personnel Records Center.  They reflect that the veteran was 
admitted to a service department medical facility in November 
1944 for treatment of tonsillitis.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

In addition, certain chronic diseases, including 
arteriosclerotic cardiovascular disease, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

If a veteran is a former prisoner of war and, as such, was 
interned or detained for not less than 30 days, beriberi, 
including beriberi heart disease, shall be service-connected 
if manifest to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of Section 3.307 are also satisfied.  Note: For 
purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  38 
C.F.R. § 3.309 (1999).

It is clear from a review of the record that there is no 
clinical documentation of heart disease either in service or 
during the first postservice year.  However, the veteran 
currently has ischemic heart disease, as documented by 
treatment records from a university hospital.  Additionally, 
he was a POW for more than 30 days, and as such, is entitled 
to a lifetime presumption for ischemic heart disease, 
provided that he experienced localized edema during 
captivity.  The veteran has testified that he experienced 
swelling of the knees and ankles during captivity, and as a 
lay person, he is competent to relate that he had these 
symptoms, which are indicative of localized edema.  

All criteria are satisfied for grant of service connection 
for ischemic heart disease on the basis of a disease subject 
to presumptive service connection in the case of a veteran 
who is a former POW.  Accordingly, a proper basis is provided 
to conclude that current ischemic heart disease was incurred 
in service.  


ORDER

Entitlement to service connection for heart disease is 
granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

